DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24, 30-22, 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,458,635 to Anic in view of US Patent # 9,869,096 to Brochu.
Regarding claim 21, Anic teaches in Figure 1, a step clip fastening apparatus (20) [stringer (Column 3, Line 9)], comprising: an elongated base strip (22) (Column 3, Line 20) having a first end a second end; a first pair of opposing step clips (30) (Column 3, Line 19) extending perpendicularly from a first surface of the elongated base strip (22), wherein each step clip (30) of the first pair of step clips includes a protrusion (42) [head (Column 3, Line 31)] directed towards the other step clip (30) of the first pair of step clips (30) to retain a first board (14) (Column 3, Line 3) within a cavity between the first pair of step clips (30); and a tab (24) [flange (Column 3, Line 15)] extending perpendicularly from a second surface of the elongated base strip (22), opposite the first surface, to align the elongated 
Regarding claim 22, Anic in view of Brochu teach a step clip fastening apparatus. Furthermore, Anic teaches in Figure 1, a second pair of opposing step clips (30) extending perpendicularly from the first surface of the elongated base strip (22) to retain a second board within a cavity between the second pair of step clips (30), wherein a distance between the first pair of step clips is equal to a distance between the second pair of step clips.
Regarding claim 24, Anic in view of Brochu teach a step clip fastening apparatus. Furthermore, Anic teaches in Figure 1, a width of the elongated base strip (22) exceeds a width of the joist (12).

Regarding claim 31, Anic teaches in Figure 1, a deck system (10) (Column 2, Lines 63-64), comprising: a first deck board (14) (Column 3, Line 3) having a first channel (16) [groove (Column 3, Line 8)] along a first edge of the deck board (14) and a second channel (16) along a second edge of the deck board; and step a clip fastening apparatus (20) [stringer (Column 3, Line 9)], comprising: an elongated base strip (22) (Column 3, Line 20) having a first end a second end; a first pair of opposing step clips (30) (Column 3, Line 19) extending perpendicularly from a first surface of the elongated base strip (22), wherein each step clip (30) of the first pair of step clips includes a protrusion (42) [head (Column 3, Line 31)] directed towards the other step clip (30) of the first pair of step clips (30) to retain the first board (14) within a cavity between the first pair of step clips (30); and a tab (24) [flange (Column 3, Line 15)] extending perpendicularly from a second surface of the elongated base strip (22), opposite the first surface, to align the elongated base strip (22) with a joist (12) (Column 3, Line 1). Anic does not teach each of the first and second ends include a respective connector to connect to an elongated base strip of another step clip fastening apparatus. However, Brochu 
Regarding claim 32, Anic in view of Brochu teach a deck system. Furthermore, Anic teaches in Figure 1, a second pair of opposing step clips (30) extending perpendicularly from the first surface of the elongated base strip (22) to retain a second board within a cavity between the second pair of step clips (30), wherein a distance between the first pair of step clips is equal to a distance between the second pair of step clips.
Regarding claim 34, Anic in view of Brochu teach a deck system. Furthermore, Anic teaches in Figure 1, a width of the elongated base strip (22) exceeds a width of the joist (12).
Regarding claim 40, Anic in view of Brochu teach a deck system. Furthermore, Anic teaches in Figure 1, the tab (24), but does not teach it is arc shape or oval shaped. However, it would have been obvious to one of ordinary skill in the art .
Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,458,635 to Anic in view of US Patent # 9,869,096 to Brochu in further view of US Patent # 4,700,527 to Pardo.
Regarding claim 23, Anic in view of Brochu teach a step clip fastening apparatus. Furthermore, Anic teaches in Figure 1, a second pair of opposing step clips (30) extending perpendicularly from the first surface of the elongated base strip (22) to retain a second board within a cavity between the second pair of step clips (30). But does not teach a distance between the first pair of step clips differs from a distance between the second pair of step clips. However, Pardo teaches in Figure 3, a first clip (92) spaced from a second clip (94) at a first distance and a third clip (96) spaced from the second clip (94) at a different distance than the first distance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first distance different than the second distance in order to provide different spacing for the boards.
Regarding claim 33, Anic in view of Brochu teach a deck system. Furthermore, Anic teaches in Figure 1, a second pair of opposing step clips (30) extending perpendicularly from the first surface of the elongated base strip (22) to retain a second board within a cavity between the second pair of step clips (30). But does not teach a distance between the first pair of step clips differs from a distance .
Claims 25-26 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,458,635 to Anic in view of US Patent # 9,869,096 to Brochu in further view of US Patent # 8,146,303 to Gibson.
Regarding claims 25 and 26, Anic in view of Brochu teach a step clip fastening apparatus with a tab extending perpendicularly from a second surface of the elongated base but they do not teach the tab has an opening therethrough to decrease stiffness of the tab. However, Gibson teaches in Figures 1 and 2, a step clip (3) [track (Column 3, Lines 8-9)] with a tab (11) [lower tang (Column 3, Line 25)] extending perpendicularly from a second surface of the step clip wherein the tab (11) has an opening (6) therethrough, inherently decreasing a stiffness of the tab due to removal of material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an opening in the tab in order to be able to pass a fastener through to attach the step clip to the joist.
Regarding claims 35 and 36, Anic in view of Brochu teach a deck system with a tab extending perpendicularly from a second surface of the elongated base but they do not teach the tab has an opening therethrough to decrease stiffness of the .
Claims 27, 29, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 9,458,635 to Anic in view of US Patent # 9,869,096 to Brochu in further view of US Patent # 5,390,462 to Kreiter.
Regarding claims 27 and 29, Anic in view of Brochu teach a step clip fastening apparatus but they do not teach a cover strip attached to an edge of the elongated base strip. However, Kreiter teaches in Figure 14A, a cover strip (141) (Column 8, Line 62) attached to an edge of an elongated base strip (140) wherein the cover strip includes plastic (Column 6, Lines 53-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a cover strip on the step clip in order to protect the top edge of the step clip.
Regarding claims 37 and 39, Anic in view of Brochu teach a deck system but they do not teach a cover strip attached to an edge of the elongated base strip. However, Kreiter teaches in Figure 14A, a cover strip (141) (Column 8, Line 62) attached to an edge of an elongated base strip (140) wherein the cover strip includes plastic .
Allowable Subject Matter
Claims 28 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Prior Art does not anticipate or make obvious a hook extending from the edge from the edge of the elongated base strip to secure the cover strip to the edge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635